o f f i c e o f t h e c h i e f c o u n s e l department of the treasury i n t e r n a l r e v e n u e s e r v i c e w a s h i n g t o n d c date cc tege eb qp4 conex-118179-16 ------------- ------------------- number release date uil the honorable rob portman united_states senate washington dc attention dear senator portman i am responding to your inquiry dated date on behalf of a constituent who asked why he could not roll over just the after-tax_dollars in his traditional_ira into a roth_ira the constituent rolled over the money in the traditional_ira from a 401_k_plan in the irs issued notice_2014_54 which describes how an individual can roll over the after-tax_dollars contained in a 401_k_plan distribution to one retirement account and the pre-tax dollars to another you asked why the same rules do not apply to a distribution from an ira under sec_402 of the internal_revenue_code code if a 401_k_plan contains both after-tax and pre-tax dollars the rules treat any distribution from that plan as consisting of a proportionate share of each this means an individual cannot take a distribution of just the after-tax_dollars from the plan the rules on rollovers of after-tax and pre-tax dollars from a 401_k_plan to other retirement accounts including to traditional iras and roth iras are in sec_402 the last sentence of sec_402 states that the dollars in a distribution that are rolled over are treated as consisting first of pre-tax dollars there was confusion over the meaning of this sentence when an individual rolls over a distribution through a direct_rollover described in sec_401 of the code to more than one retirement account it was not clear whether the parts directly rolled over to the separate_accounts were each treated as a separate distribution so that each of these separate distributions contained a proportionate share of after-tax and pre-tax dollars or treated as just one distribution we published notice_2014_54 found on our website at www irs gov in response to numerous comments over the correct interpretation of sec_402 the rules in notice_2014_54 treat funds that individuals roll over from a 401_k_plan to different retirement accounts at the same time as one distribution also if an individual rolls over all the pre-tax dollars in one distribution then because of the rule in the last sentence of sec_402 the pre-tax-first rule that individual can roll over any after-tax conex-118179-16 dollars separately for example an individual can directly roll over to a traditional_ira all the pre-tax dollars in a distribution and to a roth_ira all the after-tax_dollars different rules apply to distributions from designated roth accounts in k plans the rules for distributions from traditional iras are in sec_408 of the code under sec_408 no pre-tax-first rule exists for traditional_ira distributions rolled over to iras so the rules in notice_2014_54 could not be extended to distributions from traditional iras if an individual’s traditional iras when combined contain both after- tax and pre-tax dollars the rules treat any distribution as consisting of a proportionate share of each individuals can roll over convert any such distribution except for any part that is a required_minimum_distribution because the ira owner is 70½ or older to a roth_ira but the pre-tax dollars in the conversion must be included in gross_income i hope this information is helpful if you have questions please call me or ------------------- ---------- sincerely victoria a judson associate chief_counsel tax exempt and government entities -------------------- at
